DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.
 
Response to Amendment
	Claims 1, 8-12, 16 and 19-20 have been amended. Claims 1-20 are currently pending. Applicant’s amendments, with respect to claim 20, overcome §112 (b) rejections to the claim. The 112 (b) rejections have been withdrawn. Applicant’s amendments, with respect to claims 1-3, 9-10, 12-13, 16 and 19-20, overcome §102 rejections to the claims. The 102 rejections have been withdrawn.

Response to Arguments
	Applicant’s arguments with respect to claim 1 and 3 have been considered but are moot in view of new grounds of rejections. Applicant’s other arguments are based on Applicant's arguments against claim 1 and 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9-10, 12-13, 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US-10580405-B1 (hereinafter “Wang ‘405” ) in view of Phillips et al., US-20140047001-A1 (hereinafter “Phillips ‘001”) and Dotan-Cohen et al., US-20190171845-A1 (hereinafter “Dotan-Cohen ‘845”).
Per claim 1 (independent):
Wang ‘405 discloses: A method comprising: receiving, by a processing system including at least one processor, a task request for a user of the processing system from a requesting party, wherein the requesting party is a party other than the user (FIG. 1A, [Col. 3], ll.33-55, “the first device 110a may be associated with a first user profile and may send first audio data to the server(s) 120a … determine a first voice command represented in the first audio data and may perform a first action corresponding to the first voice command … Similarly, the second device 110b may be associated with a second user profile”; [Col. 8], ll.65 – [Col. 9], ll.5, “the server(s) 120a may receive (130) a command granting a first user profile remote control to a second user profile”; [Col. 9], ll.49 – [Col. 10], ll.4, “The server(s) 120a may determine (140) that the first user profile is granted remote control to the second user profile and perform an action corresponding to the command, such as sending an instruction to a light switch and/or a device controlling the light switch to tum on the lights. As the first user profile is granted remote control to the second user profile, the server(s) 120a may perform the action using the second user profile” where a first user profile (requesting party) is granted remote control to a second user profile (user) associated with the second device 110b via the server 120a. After determining a voice command, the server 120a performs an action (task request) such as sending an instruction to a controlling device (ex) the second device 110b) by using the second user profile as though the voice command originates from the second user profile.);
identifying, by the processing system, a trust profile for the requesting party; identifying, by the processing system, a first automated system to access to fulfill the task request, wherein the first automated system is one of the plurality of automated systems, and wherein the trust profile is separate from the first automated system ([Col. 7], ll.9-29, “the second user may restrict who is granted remote control to the second user profile based on specific users … the second user may instead limit permissions by saying "Alexa, grant remote control to John." Thus, the server(s) 120a may initiate voice commands corresponding to the second audio data (e.g., John's command to turn on the lights) using the second user profile”; FIG. 8, [Col. 31], ll.29-58, “data regarding user accounts, shown by the user profile storage 802 … include data regarding the devices associated with particular individual user accounts 804 … include device identifier (ID), speaker identifier (ID) data, voice profiles for users, … and location of device data for different devices as well as names by which the devices may be referred to by a user” where the second user may identify which user (requesting party) is granted remote control and the server 120a differentiates between multiple users by depending on the data of the user profile storage 802. In addition, each device may be associated with each user profile based on the user profile storage 802. Based on this, the server 120a is enabled to identify a device (first automated system) for 
determining, by the processing system, whether the trust profile for the requesting party permits an access to the first automated system; fulfilling, by the processing system, the task request on behalf of the user via the first automated system when it is determined that the trust profile for the requesting party permits the access to the first automated system ([Col. 7], ll.9-29, “the second user may restrict who is granted remote control to the second user profile based on specific users … the second user may instead limit permissions by saying "Alexa, grant remote control to John." Thus, the server(s) 120a may initiate voice commands corresponding to the second audio data (e.g., John's command to turn on the lights) using the second user profile … The server(s) 120a may use speech recognition and other techniques known to one of skill in the art to differentiate between multiple users”).
Wang ‘405 does not disclose but Phillips ‘001 discloses: wherein the user is unavailable to respond to the task request when the task request is received (FIG. 4, [0058], “it is determined by the virtual agent associated with the receiving electronic device whether the user is currently available.”; [0059], “the outgoing communication may include additional information to inform the user who sent the incoming message when the unavailable user may be available to communicate … the user who sent the incoming communication may be able to select a time that is convenient for both users” where the virtual agent associated with the receiving electronic device (of a user) transmits a message that the user is unavailable to a sending user for the sender to select a time for a meeting (task request) on behalf of the receiving user when the user is unavailable to communicate.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang ‘405 with the transmission of outgoing messages 
Wang ‘405 in view of Phillips ‘001 does not disclose but Dotan-Cohen ‘845 discloses: wherein the trust profile specifies conditions under which the requesting party is permitted to access information and perform actions relating to a plurality of automated systems that is accessible to the processing system ([0079], “Service type(s) 266 … what type or types of services are provided by the bot … a list of tasks that can be performed by the bot … booking a flight, providing customer information or support”; FIG. 3, [0106], “At block 310 … determine an automated task to be performed on behalf of a user”; [0107], “At block 320 … determine bot 232 to perform the automated task … select bot 232 from bot profiles 262 based on its bot profile indicating it is capable of performing the automated task … consider other information … such as trust level 264”; [0108], “At block 330 … determine user information of the user to provide to bot 232 for the performing of the automated task. Content of the user information is based on the bots associated trust level (e.g., trust level 264) and service parameters (e.g., … service types 266 …) for completing the automated task” where the bot profile and/or the trust level 264 (trust profile) are considered to determine the bot 232 (requesting party) between a plurality of bots (plurality of automated systems) which performs different automated tasks (actions) on behalf of a user including booking a flight, providing customer information etc. Note that the content of user information accessed by the bot is decided by the bot profile and the trust level.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang ‘405 in view of Phillips ‘001 with the completion of an automated task by sharing user information with bots based on a trust level of the bots and service parameters as taught by Dotan-Cohen ‘845 because it would reduce a risk that information may be used in an unwanted or malicious manner with a bot [0002].

Per claim 2 (dependent on claim 1):
Wang ‘405 in view of Phillips ‘001 and Dotan-Cohen ‘845 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Wang ‘405 discloses: The method of claim 1, wherein the task request comprises a request to perform at least one action via the first automated system ([Col. 9], ll.49 – [Col. 10], ll.4, “The server(s) 120a may determine (140) that the first user profile is granted remote control to the second user profile and may perform (142) the voice command as though the voice command originated from the second user profile … After determining the command, the server(s) 120a may perform an action corresponding to the command, such as sending an instruction to a light switch and/or a device controlling the light switch to tum on the lights. As the first user profile is granted remote control to the second user profile, the server(s) 120a may perform the action using the second user profile” [Emphasis added.]).

Per claim 3 (dependent on claim 1):
Wang ‘405 in view of Phillips ‘001 and Dotan-Cohen ‘845 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Wang ‘405 in view of Phillips ‘001 does not disclose but Dotan-Cohen ‘845 discloses: The method of claim 1, wherein the task request comprises a query for information associated with the user, wherein the fulfilling the task request comprises: obtaining the information from the first automated system when it is determined that the trust profile for the requesting party permits the access to the first automated system; and fulfilling the query for the requesting party in accordance with the information that is obtained from the first automated system (FIG. 2, FIG. 3, [0106], “At block 310 … bot interface manager 220 can determine an automated task to be performed on behalf of a user by analyzing user data from user-data collection component 210.”; [0107], “At block 320 … determine its bot profile indicating it is capable of performing the automated task … consider other information … such as trust level 264”; [0108], “At block 330 … determine user information of the user to provide to bot 232 for the performing of the automated task. Content of the user information is based on the bots associated trust level (e.g., trust level 264) and service parameters (e.g., … service types 266 …) for completing the automated task” where an automated task (task request) performed on behalf of a user is determined by the bot interface manager 220 which analyzes user data associated with the user. Thus, the bot profile and/or the trust level 264 (trust profile) are considered to determine the bot 232 (requesting party) which fulfils the automated task. Note that the content of the user information shared with the bot is based on the trust level and service parameters (See FIG.2).).

Per claim 9 (dependent on claim 1):
Wang ‘405 in view of Phillips ‘001 and Dotan-Cohen ‘845 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Wang ‘405 in view of Dotan-Cohen ‘845 does not disclose but Phillips ‘001 discloses: The method of claim 1, further comprising: activating a processing of task requests from requesting parties on behalf of the user prior to the receiving of the task request, wherein the activating is performed in response to a determination that the user is unavailable to respond to the task requests (FIG. 4, [0056], “When an electronic device for a user is put into a particular mode ( e.g., silent mode or vibrate mode) … a virtual agent associated with the user may be assigned the task of monitoring incoming communication to the device and sending a response communication to the sender of the incoming message that the user is currently unavailable”; [0058], “it is determined by the virtual agent associated with the receiving electronic device whether the user is currently available.”; [0059], “the outgoing communication may include additional information to inform the user who sent the incoming message when the unavailable user may be available to communicate … the user who sent the incoming communication may be able to select a time that is convenient for both users … the virtual agents for the two users may send one or more further communications to negotiate a time that is mutually acceptable to both users based on their scheduling information” where the virtual agent associated with the receiving electronic device (of a user) would be activated to transmit a message that the user is unavailable to a sending user (requesting party) on behalf of the receiving user when the receiving user is unavailable to communicate and thus further communications would be performed to fulfil a task request such as selecting a time for a meeting.).

Per claim 10 (dependent on claim 9):
Wang ‘405 in view of Phillips ‘001 and Dotan-Cohen ‘845 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference.
Wang ‘405 in view of Dotan-Cohen ‘845 does not disclose but Phillips ‘001 discloses: The method of claim 9, wherein the determination is made in response to an input from the user indicating that the user is unavailable to respond to the task requests (FIG. 4, [0056], “When an electronic device for a user is put into a particular mode ( e.g., silent mode or vibrate mode) … a virtual agent associated with the user may be assigned the task of monitoring incoming communication to the device and sending a response communication to the sender of the incoming message that the user is currently unavailable”; [0058], “it is determined by the virtual agent associated with the receiving electronic device whether the user is currently available.”; [0059], “the outgoing communication may include additional information to inform the user who sent the incoming message when the unavailable user may be available to communicate … the user who sent the incoming communication may be able to select a time that is convenient for both users … the virtual agents for the two users may send one or more further communications to negotiate a time that is mutually acceptable to both users based on ).

Per claim 12 (dependent on claim 1):
Wang ‘405 in view of Phillips ‘001 and Dotan-Cohen ‘845 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Wang ‘405 discloses: The method of claim 1, further comprising: enrolling the plurality of automated systems for fulfilling queries from requesting parties prior to the receiving of the task request ([Col. 3], ll. 32-55, “the second device 110b may be associated with a second user profile and may send second audio data to the server(s) 120a … may perform a second action corresponding to the second voice command ( e.g., execute a second command, send an instruction to the second device 110b and/or other devices to execute the second command, etc.) based on the second user profile” [Emphasis added.]; [Col. 7], ll.9-29, “the second user may restrict who is granted remote control to the second user profile based on specific users … the second user may instead limit permissions by saying "Alexa, grant remote control to John." Thus, the server(s) 120a may initiate voice commands corresponding to the second audio data (e.g., John's command to turn on the lights) using the second user profile … The server(s) 120a may use speech recognition and other techniques known to one of skill in the art to differentiate between multiple users” [Emphasis added.]; FIG. 8, [Col. 31], ll.29-58, “data regarding user accounts, shown by the user profile storage 802 … include data regarding the devices associated with particular individual user accounts 804 … include device identifier (ID), speaker identifier (ID) data, voice profiles for users, internet protocol (IP) address information, name of device data, and 

Per claim 13 (dependent on claim 1):
Wang ‘405 in view of Phillips ‘001 and Dotan-Cohen ‘845 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Wang ‘405 discloses: The method of claim 1, wherein the first automated system comprises: a calendar system; a contact management system; a banking system; a computing system; a smart building system; a biometric measurement system; a document management system; a location information system; or a vehicle ([Col. 9], ll.49 – [Col. 10], ll.4, “The server(s) 120a may determine (140) that the first user profile is granted remote control to the second user profile and may perform (142) the voice command as though the voice command originated from the second user profile … After determining the command, the server(s) 120a may perform an action corresponding to the command, such as sending an instruction to a light switch and/or a device controlling the light switch to tum on the lights. As the first user profile is granted remote control to the second user profile, the server(s) 120a may perform the action using the second user profile”).

Per claim 16 (dependent on claim 1):
Wang ‘405 in view of Phillips ‘001 and Dotan-Cohen ‘845 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Wang ‘405 discloses: The method of claim 1, further comprising: identifying a second automated system to access to fulfill the task request, wherein the second automated system is one of the plurality of automated systems; determining whether the trust profile for the requesting party permits an access to the second automated system ([Col. 7], ll.9-29, “the second user may restrict who is granted remote control to the second user profile based on specific users … the second user may instead limit permissions by saying "Alexa, grant remote control to John." Thus, the server(s) 120a may initiate voice commands corresponding to the second audio data (e.g., John's command to turn on the lights) using the second user profile”; FIG. 8, [Col. 31], ll.29-58, “data regarding user accounts, shown by the user profile storage 802 … include data regarding the devices associated with particular individual user accounts 804 … include device identifier (ID), speaker identifier (ID) data, voice profiles for users, … and location of device data for different devices as well as names by which the devices may be referred to by a user” where the second user may identify which user (requesting party) is granted remote control and the server 120a differentiates between multiple users by depending on the data of the user profile storage 802. In addition, each device may be associated with each user profile based on the user profile storage. Based on this, the server 120a is enabled to identify a device (second automated system) for performing an action corresponding to a voice command (task request), i.e., a device among a plurality of devices (automated systems; ex) kitchen device, living room television etc.; see FIG.8) can be selected to fulfil the command.); 
and submitting a request to override the trust profile, when it is determined that the trust profile for the requesting party does not permit the access to the second automated system ([Col. 7], ll. 38-54, “the system 100 may automatically enable restricted remote control to each user present in a conversation unless the restricted remote control is explicitly revoked; [Col. 6, ll. 7-29; col. 7, ll. 30-37, “the first user (e.g. John) may be granted full remote control to unlimited commands”]).

Per claim 19 (independent):
The limitations of the claim(s) correspond(s) to features of claim 1 and the claim(s) is/are rejected for the reasons detailed with respect to claim 1.

Per claim 20 (independent):
The limitations of the claim(s) correspond(s) to features of claim 1 and the claim(s) is/are rejected for the reasons detailed with respect to claim 1.

Claim(s) 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘405 in view of Phillips ‘001 and Dotan-Cohen ‘845 and Chenier et al., US-10339957-B1 (hereinafter “Chenier ‘957”).
Per claim 4 (dependent on claim 1):
Wang ‘405 in view of Phillips ‘001 and Dotan-Cohen ‘845 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Wang ‘405 in view of Phillips ‘001 and Dotan-Cohen ‘845 does not disclose but Chenier ‘957 discloses: The method of claim 1, further comprising: identifying a plurality of contacts of the user; and assigning trust profiles to the plurality of contacts ([Col. 2], ll. 8-42, “a first individual operating a first device may communicate with a second individual operating a second device using one or more types of communication … an individual may authorize certain contacts so that those contacts have permission to initiate and establish a communications session between the individual's electronic device and that contact's electronic device” [Emphasis added.]; [Col. 33], ll. 4-35, “Typically such permissions may be granted to trusted contacts, such as close friends or family members. As a result, a recipient device may, upon an initiating device starting the communications session therewith, substantially immediately begin receiving video and/or audio data from the initiating device” [Emphasis added.] where an individual (user) may authorize (or identify) certain contacts (requesting party) who are specially trusted ones to have permission to initiate a communications.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang ‘405 in view of Phillips ‘001 and Dotan-Cohen ‘845 

Per claim 5 (dependent on claim 4):
Wang ‘405 in view of Phillips ‘001 and Dotan-Cohen ‘845 and Chenier ‘957 discloses the elements detailed in the rejection of claim 4 above, incorporated herein by reference.
Wang ‘405 in view of Phillips ‘001 and Dotan-Cohen ‘845 does not disclose but Chenier ‘957 discloses: The method of claim 4, wherein the trust profiles are assigned from a plurality of available trust profiles ([Col. 2], ll. 8-42, “a first individual operating a first device may communicate with a second individual operating a second device using one or more types of communication … an individual may authorize certain contacts so that those contacts have permission to initiate and establish a communications session between the individual's electronic device and that contact's electronic device” [Emphasis added.]; [Col. 33], ll. 4-35, “Typically such permissions may be granted to trusted contacts, such as close friends or family members. As a result, a recipient device may, upon an initiating device starting the communications session therewith, substantially immediately begin receiving video and/or audio data from the initiating device” [Emphasis added.] where different permissions (a plurality of trust profiles) are granted to contacts based on different relationships such as friends or family members.).

Per claim 6 (dependent on claim 4):
Wang ‘405 in view of Phillips ‘001 and Dotan-Cohen ‘845 and Chenier ‘957 discloses the elements detailed in the rejection of claim 4 above, incorporated herein by reference.
Wang ‘405 in view of Phillips ‘001 and Dotan-Cohen ‘845 does not disclose but Chenier ‘957 discloses: The method of claim 4, wherein the trust profiles are assigned based upon relationships between the user and the plurality of contacts ([Col. 2], ll. 8-42, “a first individual operating a first device may communicate with a second individual operating a second device using one or more types of communication … an individual may authorize certain contacts so that those contacts have permission to initiate and establish a communications session between the individual's electronic device and that contact's electronic device” [Emphasis added.]; [Col. 33], ll. 4-35, “Typically such permissions may be granted to trusted contacts, such as close friends or family members. As a result, a recipient device may, upon an initiating device starting the communications session therewith, substantially immediately begin receiving video and/or audio data from the initiating device” [Emphasis added.] where different permissions (a plurality of trust profiles) are granted to contacts based on different relationships such as friends or family members.).

Per claim 7 (dependent on claim 4):
Wang ‘405 in view of Phillips ‘001 and Dotan-Cohen ‘845 and Chenier ‘957 discloses the elements detailed in the rejection of claim 4 above, incorporated herein by reference.
Wang ‘405 in view of Phillips ‘001 and Dotan-Cohen ‘845 and Chenier ‘957 does not disclose but Chenier ‘957 discloses: The method of claim 4, wherein the requesting party comprises one of the plurality of contacts of the user, wherein the trust profile for the requesting party is identified from the trust profiles assigned to the plurality of contacts ([Col. 2], ll. 8-42, “a first individual operating a first device may communicate with a second individual operating a second device using one or more types of communication … an individual may authorize certain contacts so that those contacts have permission to initiate and establish a communications session between the individual's electronic device and that contact's electronic device” [Emphasis added.]; [Col. 33], ll. 4-35, “Typically such permissions may be granted to trusted contacts, such as close friends or family members. As a result, a recipient device may, upon an initiating device starting the communications session therewith, substantially immediately begin receiving video and/or audio data from the initiating device” [Emphasis added.] where an individual (user) may authorize (or identify) certain contacts (requesting party) which are specially trusted ones to have permission to initiate a communications.).

Per claim 8 (dependent on claim 4):
Wang ‘405 in view of Phillips ‘001 and Dotan-Cohen ‘845 and Chenier ‘957 discloses the elements detailed in the rejection of claim 4 above, incorporated herein by reference.
Wang ‘405 in view of Phillips ‘001 and Dotan-Cohen ‘845 does not disclose but Chenier ‘957 discloses: The method of claim 4, wherein each of the trust profiles comprises access permission settings for the plurality of automated systems ([Col. 2], ll. 8-42, “a first individual operating a first device may communicate with a second individual operating a second device using one or more types of communication … an individual may authorize certain contacts so that those contacts have permission to initiate and establish a communications session between the individual's electronic device and that contact's electronic device” [Emphasis added.]; [Col. 33], ll. 4-35, “Typically such permissions may be granted to trusted contacts, such as close friends or family members. As a result, a recipient device may, upon an initiating device starting the communications session therewith, substantially immediately begin receiving video and/or audio data from the initiating device” [Emphasis added.] where an individual (user) may authorize (or identify) certain contacts (requesting party) which are specially trusted ones to have permission to initiate a communications between the individual’s electronic device (first automated system) and the contact’s electronic device (another automated system).).

Claim(s) 11 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘405 in view of Phillips ‘001 and Dotan-Cohen ‘845 and Quast et al., US-20150169284-A1 (hereinafter “Quast ‘284”; provided by IDS dated 09/18/2018).
Per claim 11 (dependent on claim 9):
Wang ‘405 in view of Phillips ‘001 and Dotan-Cohen ‘845 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference.
Wang ‘405 in view of Phillips ‘001 and Dotan-Cohen ‘845 does not disclose but Quast ‘284 discloses: The method of claim 9, wherein the determination is made in response to detecting a context of the user indicating that the user is unavailable to respond to the task requests ([0168], “the determination to continue performance of a task on another device may comprise identifying one or more devices that are available for continuing performance of the task … he computing device executing process 600 may obtain information specifying the user's location (e.g., from one or more of the devices proximate the user and/or from location services on the computing device) and may determine, automatically or based at least in part on user input, that performance of the task is to be continued on the other device, when the user is sufficiently near ( e.g., within a threshold distance of) the other device” [Emphasis added.] where another device associated with the user continues to perform a task based on the user availability such as whether the user is sufficiently near.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang ‘405 in view of Phillips ‘001 and Dotan-Cohen ‘845 with the identification of a user based on the user’s location as taught by Quast ‘284 because it would continue to perform a task on another device without an interruption of the task.

Per claim 17 (dependent on claim 16):
Wang ‘405 in view of Phillips ‘001 and Dotan-Cohen ‘845 discloses the elements detailed in the rejection of claim 16 above, incorporated herein by reference.
Wang ‘405 in view of Phillips ‘001 and Dotan-Cohen ‘845 does not disclose but Quast ‘284 discloses: The method of claim 16, further comprising: receiving an authorization to override the trust profile, wherein the fulfilling the task request is via the first automated system and via the second automated system in accordance with the authorization ([0169], “the computing device executing process 600 may determine that performance of the task is to be continued on the other device based on input from the user. The user may interact with a virtual assistant on the first device or on the other device to indicate that the user wishes the task to be continued on the other device. For example, a user listening to music on his/her smart phone may provide input either to his smart phone (e.g., via a virtual assistant) or to his/her stereo system (e.g., by pushing a button) that the user wishes to continue listening to the music on the stereo system the user's profile stores information indicating whether the determination to continue performance of a task on another device should be made automatically or based on user input.” [Emphasis added.] where another device (second automated system) associated with the user (requesting party) continues to perform a task by relying upon user input (authorization) that may override the user’s profile via a smart phone or stereo system.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang ‘405 in view of Phillips ‘001 and Dotan-Cohen ‘845 with the continuation of a current task on another device via an user input (authorization) as taught by Quast ‘284 because it would continue to perform a task on another device without an interruption of the task.

Per claim 18 (dependent on claim 17):
Wang ‘405 in view of Phillips ‘001 and Dotan-Cohen ‘845 discloses the elements detailed in the rejection of claim 17 above, incorporated herein by reference.
Wang ‘405 in view of Phillips ‘001 and Dotan-Cohen ‘845 does not disclose but Quast ‘284 discloses: The method of claim 17, further comprising: adjusting at least one access permission setting for the second automated system in the trust profile of the requesting party ([0169], “the computing performance of the task is to be continued on the other device based on input from the user. The user may interact with a virtual assistant on the first device or on the other device to indicate that the user wishes the task to be continued on the other device. For example, a user listening to music on his/her smart phone may provide input either to his smart phone (e.g., via a virtual assistant) or to his/her stereo system (e.g., by pushing a button) that the user wishes to continue listening to the music on the stereo system the user's profile stores information indicating whether the determination to continue performance of a task on another device should be made automatically or based on user input.” [Emphasis added.] where another device (second automated system) associated with the user (requesting party) continues to listen to music by allowing the music the user is listening to be shared with another device (i.e., changing an access permission in the user’s profile).).

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘405 in view of Phillips ‘001 and Dotan-Cohen ‘845 and Abou Mahmoud et al., US-20180099644-A1 (hereinafter “Mahmoud ‘644”).
Per claim 14 (dependent on claim 1):
Wang ‘405 in view of Phillips ‘001 and Dotan-Cohen ‘845 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Wang ‘405 in view of Phillips ‘001 and Dotan-Cohen ‘845 does not disclose but Mahmoud ‘644 discloses: The method of claim 1, further comprising: providing a notification to the user of the fulfilling of the task request; and obtaining, in response to the notification, an indication from the user to adjust the trust profile of the requesting party ([0010], “by utilizing a delegation process the owner of the vehicle may delegate his or her vehicle to a specific user, and then utilizing an access process the owner may monitor the user's use of the vehicle. First, this insures that the person receiving the the vehicle is used in a way the operator determines and defines in an access type. An access type is a type of access granted to a user for a vehicle” [Emphasis added.]; FIG. 4, [0045], “a function of access program 134 for monitoring use of a vehicle that has been delegated to a user”; [0051], “If access program 134 determines there was a violation of the access type (decision block 408, yes branch), access program issues a notification (step 410). The issue notification may be in the form of an alert … notifying the operator as to the reason why the access type has been violated.” [Emphasis added.]; [0052], “Access program 134 receives input from the operator (step 412). Here, the operator decides what do about the user's violation of the access type and notifies access program 134. For example, if the daughter is delegated access to use the vehicle for four hours and needs an extra hour to complete her errands, the father may notify access program 134 that the daughter is granted an extra hour of access” [Emphasis added.] where the operator or owner (user) may delegate a vehicle (automated system) for a specific user (requesting party) to use the vehicle in a way the operator determines and an access type (task request). If there is a violation of the access type, a notification is issued, which notifies the operator as to the reason of the access type has been violated. ).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang ‘405 in view of Phillips ‘001 and Dotan-Cohen ‘845 with the notification of a violation of an access type for further actions from the operator as taught by Mahmoud ‘644 because it would seamlessly delegate a vehicle to another party and still maintain control over some aspects of the vehicle [0009].

Per claim 15 (dependent on claim 14):
Wang ‘405 in view of Phillips ‘001 and Dotan-Cohen ‘845 and Mahmoud ‘644 discloses the elements detailed in the rejection of claim 14 above, incorporated herein by reference.
The method of claim 14, further comprising: adjusting the trust profile of the requesting party in accordance with the indication ([0051], “If access program 134 determines there was a violation of the access type (decision block 408, yes branch), access program issues a notification (step 410). The issue notification may be in the form of an alert … notifying the operator as to the reason why the access type has been violated.” [Emphasis added.]; [0052], “Access program 134 receives input from the operator (step 412). Here, the operator decides what do about the user's violation of the access type and notifies access program 134. For example, if the daughter is delegated access to use the vehicle for four hours and needs an extra hour to complete her errands, the father may notify access program 134 that the daughter is granted an extra hour of access” [Emphasis added.] where the father (user) may change the access type (trust profile) for the daughter (requesting party) to grant an extra hour of access.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332.  The examiner can normally be reached on Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SANGSEOK PARK/Examiner, Art Unit 2494                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491